Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 04/28/2021.
Claims 1-12, 14-20 have been amended.
Claims 1-20 are pending in the application.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claim 1 is allowed because after a careful review of pending independent claim 1 an update search was conducted and no art is found that solely, or in combination discloses the combined features recited that requires the best path controller asynchronous reception of a plurality of Network Layer Reachability Information (NLRI) messages from a first device of the plurality of devices, wherein each of the plurality of NLRI messages comprises a version number. Furthermore, to provide the most desirable path between devices, the claim in addition requires offloading the best path decision making (processing) from each of the plurality of devices to the best path controller; and sending, by the best path controller, the one or more best paths to the first device with a latest version number associated with an NLRI; wherein the best path controller comprises a single software package for optimizing the best path computation for each of the plurality of devices. 
A review of the cited art failed to disclose the combination features required in the claim that “asynchronously receiving, by the best path controller, a plurality of Network Layer Reachability 
Therefore, claim 1 is allowed independent claims 11 and 16 recite similar limitations are allowed for the same reasons. Thus claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/04/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414